

116 HR 4479 RH: Disaster Recovery Workforce Act
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 560116th CONGRESS2d SessionH. R. 4479[Report No. 116–676, Part I]IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Sablan introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 18, 2020Reported from the Committee on Natural Resources with an amendmentStrike out all after the enacting clause and insert the part printed in italicDecember 18, 2020Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on September 24, 2019A BILLTo temporarily provide Commonwealth-only transitional worker permits for workers in construction occupations involved in disaster recovery, and for other purposes.1.Short titleThis Act may be cited as the Disaster Recovery Workforce Act.2.Construction worker permitsSection 6(d)(3) of the Joint Resolution entitled Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes (48 U.S.C. 1806(d)(3)) is amended by adding at the end the following:(E)Typhoon recovery(i)Permits for construction workersNotwithstanding any numerical cap set forth in subparagraph (B) for each of fiscal years 2020, 2021, and 2022, the Secretary of Homeland Security shall increase by 3,000, for each such fiscal year, the total number of permits available under this subsection for Construction and Extraction Occupations (as defined by the Department of Labor as Standard Occupational Classification Group 47–0000).(ii)Permit requirementsThe Secretary may only issue a permit made available under clause (i) to a prospective employer if the permit is for an alien who—(I) is a national of a country designated eligible to participate in the program under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) during calendar year 2018; and(II)is performing service or labor pursuant to a contract or subcontract for construction, repairs, renovations, or facility services directly connected to, or associated with recovery from a presidentially declared major disaster or emergency (as those terms are defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), or for preparation for a future disaster or emergency.(iii)Exception for construction workersSubparagraph (D)(v) shall not apply to a permit made available under clause (i) for any fiscal year described in such clause..December 18, 2020Reported from the Committee on Natural Resources with an amendmentDecember 18, 2020Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed